Exhibit 10.2
 
Vishay Intertechnology, Inc.
Restricted Stock Unit Agreement
THIS AGREEMENT, made as of the Grant Date, between Vishay Intertechnology, Inc.
(the "Company") and the Participant.
RECITALS
The Company has adopted and maintains the Vishay Intertechnology, Inc. 2007
Stock Incentive Program, as amended and restated, (the "Program") to enhance the
long-term performance of the Company and to provide selected individuals with an
incentive to improve the growth and profitability of the Company by acquiring a
proprietary interest in the success of the Company.
The Program provides that, with respect to Awards to members of the Board of
Directors (the "Board") who are not Employees of the Company, the Board shall
administer the Program, including the authority to determine the persons to whom
awards will be granted and the amount and type of such awards.
The Board has determined that the purposes of the Program would be furthered by
granting the Participant Restricted Stock Units as set forth in this Agreement.
The parties therefore agree as follows:
1. Grant Schedule.  Certain terms of the grant of Restricted Stock Units are set
forth on the Grant Schedule that is attached to, and is a part of, this
Agreement.
2. Grant of Restricted Stock Units.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Program, the Board hereby grants to the
Participant the number of Restricted Stock Units set forth on the Grant
Schedule.
3. Grant Date.  The Grant Date of the Restricted Stock Units is set forth on the
Grant Schedule.
4. Incorporation of Program.  All terms, conditions and restrictions of the
Program are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the Program and this
Agreement, the terms and conditions of this Agreement will govern.  Except as
otherwise provided herein, including the Grant Schedule, all capitalized terms
used herein will have the meaning given to such terms in the Program.
5. Vesting.  Subject to the further provisions of this Agreement, the Restricted
Stock Units will vest on the Vesting Date set forth on the Grant Schedule (the
"Vesting Date") or if sooner, upon the occurrence of a Change in Control,
provided in either case that the Participant remains in continuous service with
the Company through that time.  For avoidance of doubt, accelerated vesting upon
a Change in Control will not change the time that shares are issued in
settlement of the Restricted Stock Units (which time is stated in Section 9
below).

--------------------------------------------------------------------------------

6. Transferability.  The Restricted Stock Units are not transferable or
assignable otherwise than by will or by the laws of descent and distribution. 
Any attempt to transfer Restricted Stock Units, whether by transfer, pledge,
hypothecation or otherwise and whether voluntary or involuntary, by operation of
law or otherwise, will not vest the transferee with any interest or right in or
with respect to such Restricted Stock Units.
7. Termination of Membership on the Board.   If:
(a) the membership of the Participant on the Board is terminated prior to the
Vesting Date and such termination of membership is a "separation from service"
(within the meaning of Treas. Reg. § 1.409A-1(h) or any successor provision);
and
(b) the Participant is not removed from membership on the Board for Cause;
the Restricted Stock Units will vest upon such termination, provided that (i)
the number of Restricted Stock Units that vest will be reduced pro-rata to the
extent of the vesting period not served by the Participant on the Board, and
(ii) to the extent compliance with the requirements of Treasury Regulation §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Code to the issuance
of Shares to the Participant, then notwithstanding any contrary provision
hereof, any issuance of Shares to the Participant that would otherwise be made
during the six-month period beginning on the date of the Participant's
termination of membership on the Board will be deferred and delivered to the
Participant immediately following the lapse of such six-month period.
Except as set forth in this Section 7, all unvested Restricted Stock Units shall
be forfeited as of termination.
8. Designation of Beneficiary.  The Participant has the right to designate in
writing from time to time a beneficiary or beneficiaries for any Award by filing
a written notice of such designation with the Board.  If the Participant's
beneficiary predeceases the Participant and no successor beneficiary is
designated, or if no valid designation has been made, the Participant's
beneficiary will be the Participant's estate.  In such an event, no payment will
be made unless the Board will have been furnished with such evidence as the
Board may deem necessary to establish the validity of the payment.
9. Issuance of Shares.
(a) On the earlier of the Vesting Date or the Participant's "separation from
service" (within the meaning of Treas. Reg. § 1.409A-1(h) or any successor
provision), the Company shall issue to the Participant, whether by means of
stock certificates or book entry registration, a number of shares of common
stock of the Company ("Common Stock") equal to the number of Restricted Stock
Units granted hereunder that have vested as of such date.

--------------------------------------------------------------------------------

(b) To the extent required by law, this Award will be subject to tax withholding
in accordance with Section 18 of the Program (and for this purpose, share
withholding is authorized in the manner therein described).
(c) The Participant will not be deemed for any purpose to be, or have rights as,
a stockholder of the Company by virtue of the grant of Restricted Stock Units,
until shares of Common Stock are issued in settlement of such Restricted Stock
Units pursuant to Section 9(a) hereof.  Upon the issuance of a stock certificate
or the making of an appropriate book entry on the books of the transfer agent,
the Participant will have all of the rights of a stockholder.
10. Securities Matters.  The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the "1933 Act")
of any interests in the Program or any shares of Common Stock to be issued
thereunder or to effect similar compliance under any state laws.  The Company
shall not be obligated to cause to be issued any shares, whether by means of
stock certificates or appropriate book entries, unless and until the Company is
advised by its counsel that the issuance of such shares is in compliance with
all applicable laws, regulations of governmental authority and the requirements
of any securities exchange on which shares of Common Stock are traded.  The
Board may require, as a condition of the issuance of shares of Common Stock
pursuant to the terms hereof, that the recipient of such shares make such
covenants, agreements and representations, and that any certificates bear such
legends and any book entries be subject to such electronic coding or stop order,
as the Board, in its sole discretion, deems necessary or desirable.  The
Participant specifically understands and agrees that the shares of Common Stock,
if and when issued, may be "restricted securities," as that term is defined in
Rule 144 under the 1933 Act and, accordingly, the Participant may be required to
hold the shares indefinitely unless they are registered under such Act or an
exemption from such registration is available.
11. Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, will impair any such right, power or remedy of such party,
nor will it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and will be effective only to the extent
specifically set forth in such writing.
12. Right of Discharge Preserved.  Nothing in this Agreement confers upon the
Participant the right to continue in the employ or other service of the Company,
or affect any right which the Company may have to terminate such employment or
service.
13. Integration.  The Program and this Agreement, including the Grant Schedule,
contains the entire understanding of the parties with respect to its subject
matter.  There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein.  This Agreement, including, without
limitation, the Program, supersedes all prior agreements and understandings
between the parties with respect to its subject matter.

--------------------------------------------------------------------------------

14. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which is deemed an original, but all of which constitute one and the
same instrument.
15. Governing Law.  This Agreement is governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
provisions governing conflict of laws.
16. Participant Acknowledgment.  The Participant hereby acknowledges receipt of
a copy of the Program and has carefully read and understands this Agreement and
the Program.  The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Compensation Committee in respect of
the Program, and the Board with respect to this Agreement and the Restricted
Stock Units, are final and conclusive.
The parties are signing this Agreement on the date stated in the introductory
paragraph.


 
VISHAY INTERTECHNOLOGY, INC.


By:
   
Name:
Peter Henrici
Title:
Sr. Vice President,
Corporate Secretary
PARTICIPANT
 
 
 
 




--------------------------------------------------------------------------------

Grant Schedule
Participant's name:
 
Grant Date:
January 2, 20__
Number of Restricted Stock Units granted:
________
Vesting Date:
January 1, 20__
   
 
Notwithstanding any contrary provision of this Agreement: No shares will be
delivered in respect of Restricted Stock Units subject to this Agreement unless
and until the Participant has complied with all applicable provisions of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the "HSR Act")
with respect to the delivery of those shares.  If the delivery of shares
pursuant to this Agreement is delayed pursuant to the preceding sentence, the
delivery shall occur on the first day that the Participant has complied with all
applicable provisions of the HSR Act; provided that if the Participant has not
complied with all applicable provisions of the HSR Act by the last day of the
calendar year in which such shares are otherwise deliverable, such shares and
all rights of the Participant under this Agreement will then be forfeited.
 
 

 
VISHAY INTERTECHNOLOGY, INC.
 
By:
   
Name:
Peter Henrici
Title:
Sr. Vice President,
Corporate Secretary
PARTICIPANT
 
 
 
 




